Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed by the applicant on 10/18/2021 and examiner initiated interview conducted on 11/23/2021.  Claims 1-20 are currently pending; claims 1, 12, and 19 are amended by the Examiner's amendment.  This results in claims 1-20 being allowed.

Allowable Subject Matter

Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given by Alexander Kuszewski (Reg# 41,920) on 11/23/2021 via telephone.

The application has been amended as follows:  
Claims 1, 12, and 19 have been amended.



Listing of Claims:

1.	(Currently Amended) A system for managing mobile industrial assets, comprising: 
a memory that stores executable components; and 
a processor, operatively coupled to the memory, that executes the executable components, the executable components comprising: 
an asset model definition component configured to generate asset models corresponding to respective mobile industrial assets associated with at least one of a fracking station, a mining station, or a power plant, the asset models defining an asset type, an asset capability, and an availability schedule of the respective mobile industrial assets, wherein the mobile industrial assets comprises at least one of one or more truck- mounted industrial systems, one or more mobile power generators, or one or more mobile cooling systems
an analysis component configured to 
generate, based on analysis of collected performance data for an industrial asset of the mobile industrial assets, a future trend of a health parameter of the industrial asset as a function of time, wherein the health parameter is at least one of a vibration frequency, an operating temperature, a flow rate, a coolant level, a coolant temperature, or a noise level, wherein generating the future trend of the health parameter comprises: 
comparing a trajectory of the collected performance data with one or more expected trajectories of measured data over a maintenance cycle for the industrial asset; and 

predict a time at which the industrial asset will require maintenance based on the future trend, and 
modify the availability schedule for the industrial asset to indicate the time at which the industrial asset will require maintenance to yield a modified availability schedule; and 
an asset scheduling component configured to, 
in response to receipt of industrial operation data defining functional demands of a scheduled industrial operation, select a subset of the asset models defining respective asset types and asset capabilities that collectively satisfy the functional demands defined by the industrial operation data and whose modified availability schedules indicate availability during a duration of the schedule industrial operation, and 
configure, using asset scheduling data generated based on the subset of the asset models, a cloud agent device to collect telemetry data from a subset of the mobile industrial assets corresponding to the subset of the asset models. 

2.	As presented on the 10/18/2021 claim set. 

3.	As presented on the 10/18/2021 claim set.

4.	As presented on the 10/18/2021 claim set.

5.	As presented on the 10/18/2021 claim set.

6.	As presented on the 10/18/2021 claim set.



8.	As presented on the 10/18/2021 claim set.

9.	As presented on the 10/18/2021 claim set.

10.	As presented on the 10/18/2021 claim set.

11.	As presented on the 10/18/2021 claim set.

12.	(Currently Amended) A method for scheduling and monitoring mobile industrial assets, comprising: 
generating, by a system comprising a processor, asset models corresponding to respective mobile industrial assets, wherein the mobile industrial assets comprises at least one of one or more truck-mounted industrial systems, one or more mobile power generators, or one or more mobile cooling systems, 
generating, by the system based on analysis of collected performance data for an industrial asset of the mobile industrial assets, a future trend of a health parameter of the industrial asset as a function of time, wherein the health parameter is at least one of a vibration frequency, an operating temperature, a flow rate, a coolant level, a coolant temperature, or a noise level, wherein generating the future trend of the health parameter comprises: 515/646,689
 comparing a trajectory of the collected performance data with one or more expected trajectories of measured data over a maintenance cycle for indicates predictions of near term and long term health of the industrial asset; and 
determining where the collected performance data of the industrial asset corresponds to the one or more expected trajectories based on the comparison; 

modifying, by the system, the availability schedule for the industrial asset to indicate the time at which the industrial asset will require maintenance to yield a modified availability schedule; 
selecting, by the system based on industrial operation data defining functional demands of a scheduled industrial operation, a subset of the asset models that define respective asset types and asset capabilities that collectively satisfy the functional demands defined by the industrial operation data and that have modified availability schedules indicating availability during a duration of the scheduled industrial operation; and 
configuring, by the system using asset scheduling data generated based on the subset of the asset models, a cloud agent device to collect telemetry data from a subset of the mobile industrial assets corresponding to the subset of the asset models.

13.	As presented on the 10/18/2021 claim set.

14.	As presented on the 10/18/2021 claim set. 

15.	As presented on the 10/18/2021 claim set.

16.	As presented on the 10/18/2021 claim set.

17.	As presented on the 10/18/2021 claim set.

18.	As presented on the 10/18/2021 claim set.

19.	(Currently Amended) A non-transitory computer-readable medium having stored thereon instructions that, in response to execution, cause a system comprising a processor to perform operations, the operations comprising: 
or one or more mobile cooling systems, 
generating, based on analysis of collected performance data for an industrial asset of the mobile industrial assets, a forecasted trend of a health parameter of the industrial asset as a function of time, wherein the health parameter is at least one of a vibration frequency, an operating temperature, a flow rate, a coolant level, a coolant temperature, or a noise level, wherein generating the future trend of the health parameter comprises: 
comparing a trajectory of the collected performance data with one or more expected trajectories of measured data over a maintenance cycle for indicates predictions of near term and long term health of the industrial asset; and 
determining where the collected performance data of the industrial asset corresponds to the one or more expected trajectories based on the comparison; 
predicting, based on the forecasted trend, a time at which the industrial asset will require maintenance; 
modifying the availability schedule for the industrial asset to indicate the time at which the industrial asset will require maintenance to yield a modified availability schedule; 
selecting, based on industrial operation data defining functional demands of a scheduled industrial operation, a subset of the asset models that define respective asset types and asset capabilities that collectively satisfy the functional demands defined by the industrial operation data and that define modified availability schedules indicating availability during a duration of the scheduled industrial operation; and 
configuring, using asset scheduling data generated based on the subset of the asset models, a cloud agent device to collect telemetry data from a subset of the mobile industrial assets corresponding to the subset of the asset models.

20.	As presented on the 10/18/2021 claim set.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  
Rejections under 35 U.S.C. § 101 have been withdrawn in light of the amendments submitted on the 10/18/2021 claim set.  Specifically, within those limitations, Applicant included language that was determined to have integrated the abstract idea into a practical application.  The amendments included additional elements such as mobile power generators and mobile cooling systems which, when considered with the other additional elements in the claims, overcome the Step 2A Prong 2 analysis and effectively integrate the claimed invention into the practical applications of a fracking operation.  
Rejections under 35 U.S.C. § 103 have been withdrawn for the following reason. Closest prior art to the invention include Jewett et al. (US-20100205021-A1), Humphries et al. (US-20050159890-A1), Maturana et al. (US-20160182309-A1), Anderson (US-20140277905-A1), Shubs et al. (US-20170129512-A1), and Chetan et al. (WO 2015/152880).
Yeung, Tony, et al. Equipment Consideration for Continuous High-Horsepower Fracturing Operations. Paper presented at the Canadian Unconventional Resources Conference, Calgary, Alberta, Canada, November 2011 [online], [retrieved on 2021-11-
None of the prior art of record, taken individually or in combination, teach the claimed invention as detailed in (now amended) independent claims 1, 12, and 19, wherein the novelty of the claimed invention is in the combination of limitations and not in any single limitation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837. The examiner can normally be reached Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624